Name: 82/837/EEC: Council Decision of 3 December 1982 adopting a programme of research and development in the field of science and technology for development (1983 to 1986)
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-14

 Avis juridique important|31982D083782/837/EEC: Council Decision of 3 December 1982 adopting a programme of research and development in the field of science and technology for development (1983 to 1986) Official Journal L 352 , 14/12/1982 P. 0024 - 0026 Spanish special edition: Chapter 16 Volume 1 P. 0124 Portuguese special edition Chapter 16 Volume 1 P. 0124 *****COUNCIL DECISION of 3 December 1982 adopting a programme of research and development in the field of science and technology for development (1983 to 1986) (82/837/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas under Article 2 of the Treaty the Community has in particular the task of promoting a harmonious development of economic activities and a continuous and balanced expansion throughout the Community; whereas Article 3 of the Treaty provides that, for the purposes set out in Article 2, the activities of the Community shall include increased trade and the joint promotion of economic and social development in the developing countries; Whereas the resolution adopted by the Council at its meeting of 18 November 1980 stresses the importance of developing research capacity geared in particular to food agriculture in the developing countries and of ensuring complementarity between the activities of research centres in the Community and the efforts undertaken in this area by developing countries; Whereas there is an awareness among the developing countries of the role of science and technology in the process of economic and social development; whereas this awareness dominated the second United Nations Conference on Science and Technology (UNCSTD) discussions and profoundly influenced the final consensus, known as the 'Vienna Programme of Action' adopted by the General Assembly of the United Nations; Whereas one of the major objectives of the Vienna Programme of Action consists in substantially increasing the research effort of the industrialized countries to find a solution to the scientific problems of primary interest to developing countries; Whereas the research and development measures covered by this Decision relate to particularly grave and urgent problems, namely food and health, which are bound up with the most fundamental needs of the developing countries; Whereas it is necessary to establish greater cooperation among scientists in the various Member States and the developing countries with a view to facilitating the complementarity of research and methodologies and ensuring easier access to the different networks of scientific relationships established by the Member States with their Third World partners; Whereas it is important to facilitate the introduction of the scientific and technical dimension in the development projects supported by the Community; Whereas the Council adopted on 14 January 1974 a resolution on an initial outline programme of the European Communities in the field of science and technology (3); Whereas, in view of the object and the specificity of this programme, which is carried out in the interest of the developing countries and should be implemented in close cooperation with them, it is advisable to lay down special rules for the dissemination of the results of the programme; Considering the opinion expressed by the Scientific and Technical Research Committee (CREST); Whereas, since the specific powers of action required to adopt this Decision have not been provided for in the Treaty, it is necessary to invoke Article 235 thereof, HAS DECIDED AS FOLLOWS: Article 1 A programme of research and development to support and reinforce the scientific activities in the field of science and technology for development to help the developing countries, as set out in the Annex hereto, is hereby adopted for an initial period of four years commencing on 1 January 1983 with clearly defined priorities. It could be extended after thorough assessment, together with the financial arrangements. Under the programme competent bodies based in the Community or in the developing countries may submit their own proposals for research and development projects, supported by recommendations or requests from developing countries, including proposals for cofinancing of research activities undertaken by other competent international organizations. Article 2 The funds estimated as necessary for the execution of the programme should be 40 million ECU including expenditure on a staff of nine. The internal breakdown of funds is given for information purposes at points 1 and 2 of the Annex. Article 3 The Commission shall be responsible for the execution of the programme. Two advisory committees on programme management (ACPM's) shall be set up, one for the sub-programme 'Tropical agriculture' and the other for the sub-programme 'Medicine, health and nutrition in the tropics'. The tasks and the composition of the committees are defined in the Council resolution of 18 July 1977 on advisory committees on programme management (1). Representatives of the Standing Committee on Agricultural Research, of the Committee on Medical Research and Public Health and of the Technical Centre for Agricultural and Rural Cooperation will participate in the work of these ACPM's. Representatives of the developing countries who are experts in the relevant research areas shall have the right to speak in both ACPM's and shall be involved in the practical implementation of the various aspects of the programme. In order to ensure optimum coordination between the Commission and the ACPM's, representatives of relevant international organizations may attend the meetings. Article 4 In the course of the first year that the programme is in operation the Commission will, after obtaining the advice of the ACPM's, issue the calls for proposals necessary for the progressive implementation of the programme. In the course of the second year that the programme is in operation the Commission, with the help of competent independent specialists among whom will be an adequate number of specialists from developing countries, will evaluate the programme and may submit proposals for modifications accordingly. Article 5 The dissemination of information applicable to the programme shall be subject to the following conditions: 1. The information and inventions, whether or not patentable, resulting from the execution of the programme, shall belong to the Community, on whose behalf the Commission shall ensure their protection; 2. Rules governing ownership, the obligations of the Community and, should the need arise, of the contractor, with regard to inventions, whether or not patentable, resulting from research or work done under contract, shall be defined case by case in the contracts; 3. The Commission shall communicate the information and inventions which it has the right to transmit to the Member States as well as to persons and undertakings which pursue, on the territory of a Member State or in a developing country, a research or a production activity justifying access to such information. The Commission must also communicate this information primarily to the developing countries, not only those with which the Community has concluded association or cooperation agreements, and to the non-associated developing countries which benefit from financial and technical aid from the Community, but to all developing countries which urgently require it and are in a position to use it; it may also make communication of this information subject to conditions which it shall lay down. Done at Brussels, 3 December 1982. For the Council The President Ch. CHRISTENSEN (1) OJ No C 182, 19. 7. 1982, p. 80. (2) OJ No C 77, 29. 3. 1982, p. 2. (3) OJ No C 7, 29. 1. 1974, p. 6. (1) OJ No C 192, 11. 8. 1977, p. 1. ANNEX INDIRECT ACTION Programme of research and development in the field of science and technology for development (1983 to 1986) The programme incorporates the following sub-programmes: 1. TROPICAL AGRICULTURE Commitments for an expenditure of 30 million ECU are envisaged for this sub-programme. Sector A Improvement of agricultural production - Food and industrial crops - Protein products of animal origin - Forestry products Sector B General areas of research and utilization of the environment - Water resources and use - Soil protection, stabilization and regeneration - Crop protection Sector C Post-harvest techniques - Product conservation - Processing of products Sector D Training 2. MEDICINE, HEALTH AND NUTRITION IN THE TROPICS Commitments for an expenditure of 10 million ECU are envisaged for this sub-programme. Sector A Medicine and health - Transmissible diseases - Mother and child care - Genetics - Environmental hygiene Sector B Nutrition Sector C Training